UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1508


TOD JACK,

                       Plaintiff – Appellant,

            v.

VIRGINIA BUREAU OF INSURANCE,

                       Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Mark S. Davis, District Judge.
(2:15-cv-00101-MSD-LRL)


Submitted:   July 23, 2015                  Decided:   July 27, 2015


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tod Jack, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Tod Jack appeals the district court’s order dismissing under

28 U.S.C. § 1915(e)(2)(B)(ii) (2012) his complaint.        We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   Jack v. Va.

Bureau of Ins., 2:15-cv-00101-MSD-LRL (E.D. Va. filed on Apr. 14

& entered on Apr. 15, 2015).        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.



                                                          AFFIRMED




                                2